                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF FLORIDA
                             PENSACOLA DIVISION

UNITED STATES OF AMERICA

v.                                                           Case No. 3:18cr046/MCR

KEENAN J. BOGGAN.
                                                         /

                                            ORDER

       Defendant Keenan J. Boggan pled guilty to one count of possessing a firearm

and ammunition as a convicted felon, in violation of 18 U.S.C. §§ 922(g)(1) and

924(a)(2). Boggan’s final Presentence Investigation Report (“PSR”) assigned him

an enhanced base offense level of 26, pursuant to U.S.S.G. § 2K2.1, based on two

prior convictions for “crimes of violence” in Florida—one for resisting an officer

with violence under Fla. Stat. § 843.01, and one for felony battery with great bodily

harm under Fla. Stat. § 784.041.1 Boggan objects. More specifically, Boggan argues

that the amended judgment for his state court battery conviction reflects that he was

convicted of felony battery under Fla. Stat. 783.03(2), which he claims does not

qualify as a “crime of violence” for purposes of § 2K2.1.2 For the following reasons,

Boggan’s objection is overruled.


       1
        Based on a total offense level of 31 and a criminal history category of VI, Boggan’s
Guideline range was 188 to 235 months; however, the Guideline term of imprisonment became
120 months due to the statutory maximum. See U.S.S.G. § 5G1.1(a).
       2
           Boggan concedes that his prior conviction for resisting an officer with violence, under
Fla. Stat. § 843.01, qualifies as a crime of violence under the elements clause of U.S.S.G. § 2K2.1.
                                                                                         Page 2 of 5
       A brief recitation of the procedural history surrounding Boggan’s state court

battery conviction is necessary to the disposition of his objection in this case.

Boggan was originally charged with aggravated battery, in violation of Fla. Stat.

§ 784.045. See Information, ECF No. 62-1 at 2. Thereafter, Boggan entered a nolo

plea to “felony battery.” 3 See Plea and Sentencing Agreement, ECF No. 62-2 at 2.

Nevertheless, the original judgment for this conviction erroneously reflected that

Boggan was convicted of aggravated battery under § 784.045.

       On January 29, 2013, Boggan filed a motion for clarification of judgment and

sentence in the state trial court. See State Court Motion, ECF No. 62-5. Boggan

maintained that the original judgment incorrectly reflected a conviction for

aggravated battery, instead of the lesser-included offense of felony battery with great

bodily harm to which he ultimately entered a plea, as “stipulated to and agreed to in

open court and for the record by all involved parties.”4 See id. at 2. The state trial



See United States v. Joyner, 882 F.3d 1369, 1378 (11th Cir. 2018) (ACCA); United States v. Baez,
720 App’x 984, 987 (11th Cir. 2017) (U.S.S.G. § 2K2.1).
       3
          The Plea and Sentencing Agreement signed by Boggan and his attorney does not identify
which of Florida’s two felony battery statutes—Fla. Stat. § 784.03(2) or § 784.041(1)—was the
basis for his nolo plea. Felony battery under Fla. Stat. § 784.03(2) requires proof that a defendant:
(1) committed a simple battery; and (2) at the time, had one or more prior convictions for simple
battery, aggravated battery, or felony battery. See Osborn v. State, 177 So.3d 1034, 1035 (Fla. 1st
DCA 2015). Felony battery under Fla. Stat. § 784.041(1) is committed where a defendant:
(1) actually and intentionally touches or strikes another person without consent; and (2) causes
great bodily harm, permanently disability, or permanent disfigurement.
       4
          In support of his motion, Boggan offered a copy of the Criminal Punishment Code
Scoresheet from his sentencing, which reflects that the primary offense of conviction used in
calculating his sentence was felony battery with great bodily harm. See State Court Motion, ECF
No. 62-5 at 6.

Case No. 3:18cr046
                                                                                    Page 3 of 5
court granted Boggan’s motion and directed the clerk of court to enter an amended

judgment reflecting a conviction for “felony battery with great bodily harm, a

violation of Fla. Stat. § 784.045.” See State Court Order, ECF No. 62-6 at 3-4. The

clerk of court entered an amended judgment; however, this time, the document

erroneously reflected a conviction for felony battery under Fla. Stat. § 784.03(2).

See Amended Judgment, ECF No. 59-1 at 1.

       Boggan does not dispute that the amended judgment contains an error with

respect to the statute under which he was convicted. See Reply, ECF No. 65.

Instead, Boggan argues only that the error in the amended judgment must stand

because the time for challenging the judgment expired when he completed his state

court sentence for the offense in February 2015. This is incorrect.

       To begin with, it is clear from the state court record that there is a discrepancy

between the state trial court’s written order pronouncing the amended judgment

(felony battery with great bodily harm under Fla. Stat. § 784.045) and the clerk of

court’s written record of that amended judgment (felony battery under § 784.03(2)).

It also is clear that this discrepancy is the result of a purely clerical, scrivener’s error

on the part of the clerk of court, and not a judicial or substantive error.5 Indeed, the

Eleventh Circuit has routinely characterized circumstances like those present in this

case—that is, where a clerk cited the wrong statute in a judgment of conviction—as


       5
         A scrivener’s error is “an error resulting from a minor mistake or inadvertence and not
from judicial reasoning or determination.” See Black’s Law Dictionary (10th ed. 2014)

Case No. 3:18cr046
                                                                            Page 4 of 5
clerical or scrivener’s errors. See United States v. Brown, 772 F.3d 1262, 1268 (11th

Cir. 2014) (scrivener’s error where written judgment reflected incorrect statute of

conviction); United States v. James, 642 F.3d 1333, 1343 (11th Cir. 2011) (clerical

error where written judgment reflected incorrect statute of conviction). Importantly,

clerical errors, unlike substantive errors, may be corrected at any time. See United

States v. Portillo, 363 F.3d 1161, 1164 (11th Cir. 2004); see also Wells v. State, 796

So.2d 1276, 1277 (11th Cir. 2001).

      Under both federal and Florida law, where there is a discrepancy between the

trial court’s oral adjudication and the clerk’s written judgment, the oral

pronouncement controls, as it constitutes the actual judgment. See United States v.

Bates, 213 F.3d 1336, 1340 (11th Cir. 2000); Spatcher v. State, 228 So.3d 1162,

1163-64 (Fla. 1st DCA 2017). Correcting an error in a clerk’s judgment carries no

legal consequences and does not lead to a new judgment because the court’s

judgment itself does not change, only the written record that erroneously reflects that

judgment changes. See Portillo, 363 F.3d at 1164. The Court finds no distinction

between a trial court’s written pronouncement of judgment and sentence, and an oral

pronouncement, for purposes of this rule.

      Applying the rule in this case, where there is a discrepancy between the statute

of conviction cited in the state trial court’s written pronouncement and the statute

referenced in the clerk’s amended judgment, the trial court’s written pronouncement

controls. Thus, consistent with the trial court’s written pronouncement, see State

Case No. 3:18cr046
                                                                                          Page 5 of 5
Court Order, ECF No. 62-6 at 3, the Court finds that Boggan was convicted of felony

battery with great bodily harm, in violation of Fla. Stat. § 784.045.

       Because a conviction under Fla. Stat. § 784.045 categorically qualifies as a

“crime of violence” under the elements clause of U.S.S.G. § 2K2.1, see United States

v. Vail-Bailon, 868 F.3d 1293, 1295 (11th Cir. 2017), Boggan has the two predicates

necessary to support the § 2K2.1 enhancement. 6 Accordingly, Boggan’s objection

to the enhancement is overruled.

       SO ORDERED, on this 11th day of October, 2018.

                                       M. Casey Rodgers
                                       M. CASEY RODGERS
                                       UNITED STATES DISTRICT JUDGE




       6
          The Court observes that even if it were to find that Boggan was convicted of felony battery
under Fla. Stat. § 784.03(2), which requires, inter alia, proof of simple battery under § 784.03(1),
the conviction would still qualify as “crime of violence.” As the Court explained in United States
v. Lee, Fla. Stat. § 784.03(1) encompasses two distinct battery offenses: (1) touch or strike battery,
which is not a crime of violence; and (2) bodily harm battery, which is a crime of violence. See
Case No. 3:17cr63, ECF No. 44 at 13. Because the simple battery statute is divisible, the Court
would apply a modified categorical approach and look to Shepard documents to determine which
battery offense formed the basis of Boggan’s conviction. See id. In this case, the relevant Shepard
documents (i.e., the arrest report that was incorporated by reference and agreed to by Boggan in
his plea agreement as the factual basis for his nolo plea) demonstrate that Boggan was convicted
of bodily harm battery (the victim sustained a facial laceration, a bite mark to the chest, and a
broken nose).

Case No. 3:18cr046
